Title: To Thomas Jefferson from Jess Brown, 13 January 1807
From: Brown, Jess
To: Jefferson, Thomas


                        
                            
                        on or before 13 Jan. 1807
                     
                        
                        To his Excellency Tho: Jefferson President of the United States
                  Humbly shews
                  Jess Brown, now a prisoner is Boston Gaol, and late of Adams in the District of Massachusetts, Trader, that at the Circuit Court for the first Circuit begun and held at Boston within and for the District of Massachusetts on Saturday the first Day of June in the Year of our LORD, one thousand eight hundred & five, he was found guilty of uttering and publishing, three counterfeited Bank Notes, to wit, a counterfeited Bank Note of five Dollars to one John Harvey Saunderson, to wit, a counterfeited Bank Note of five Dollars to one Zebulon Robinson, to wit, a counterfeited Bank Note of five Dollars to one John Edwards, as by a Copy of the Record herewith transmitted appears, and was sentenced on each indictment to six months imprisonment, amounting in the whole, to Eighteen Months, to pay a Fine of Fifty dollars, to the use of the United States, amounting in the whole to one hundred and fifty dollars, to pay Costs of Prosecution, and stand committed untill sentence be performed: And your Petitioner begs leave further to represent, that the Term of his imprisonment will expire on the fourteenth day of December Anno Domini 1806. and that he is poor, and totally unable to comply with that part of his sentence, which imposes upon him the payment of fines and the Costs of Court. Wherefore he humbly, prays, that your Excellency in mercy will remit the same; And your Petitioner humbly begs leave further to represent, that he is a very Young man, that the Crimes for which he stands convicted were all committed, in a few hours, on the same day by passing the Bank Notes aforesaid to toll-men upon a Turnpike; that they are the first Crimes, which have ever been alledged against him and that he was seduced to the commission of them by the Artifice and Persuasion of a Man, named Paul Shippey, with whom he was accidently journeying; much older than himself, all which appeared to the Court before Sentence, and was the reason of its being so Comparatively mild; that your Petitioner has education and talents, competent to make him a useful Citizen; Wherefore he humbly prays that your Excellency would be graciously pleased to remit the remainder of his punishment and to grant him a full, and entire Pardon for his Offences, that he may be relieved from those perpetual disabilities, which will otherwise forever cramp his exertions, and destroy his future usefulness. And your Petitioner, as in duty bound, will ever pray.
                        
                            Jess Brown
                     
                        
                    
                     Boston ss. Feby 3d. 1807. We the subscribers, members of the legislature of Massachusetts (from the county of Berkshire) although we have little, or no personal acquaintance with the above named Jesse Brown, yet from the confidence we place in Gentlemen who are acquainted with him, at present, and with his family, and his manner of life from early youth, we are led to believe that the facts stated in his petition are correct, and that, should the prayer thereof be granted, it will be likely to have a salutary effect on his future conduct, during the remainder of his life.
                                          
                  
                            
                            John Bacon
                     
                     Timothy Childs
                     
                     Wm Young
                     
                     Simeon Griswold
                     
                     Asa Bement
                     
                        
                  
                     I certify that I verily believe the facts in the within petition are substantially true
                     Boston 13. Jany. 1807
                                          
                  
                            Geo: Blake
                            
                     US. Attorney for Massts District
                        
                  
                     I certify that I have reason to believe that the facts in the aforegiven petition are substantially true
                                          
                  
                            
                            Wm S. Shaw
                     
                     Clerk of District Court
                        
                  
                     We Certify that to the best of Our Knowledge & Belief the Facts Stated in the above Petition are True & that from the conduct of the petitioner Since his Confinement we think him an Object entiled to the Humane provision of the Laws for Pardon
                                          
                  
                            T J. Skinner Junr Dy. Marshal
                            
                     Oliver Hartshorn gaoler
                        
                  
                     [Order by TJ:]
                     Let a pardon issue
                                          
                  
                            Th: Jefferson
                            
                     
                     Feb. 16. 07.
                        
               